Citation Nr: 1030211	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  05-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan, Counsel




INTRODUCTION

The Veteran served on active military duty from March 1997 to 
January 2000.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating decision by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In an August 2008 decision, the Board denied the Veteran's claim 
for an increased evaluation for her low back disability.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  Based on an August 2009 
Joint Motion for Court Remand (Joint Motion), the Court issued an 
Order and remanded the Board's decision for development in 
compliance with the Joint Motion.  A letter was sent to the 
Veteran and her representative on October 1, 2009 in which she 
was given 90 days from the date of the letter to submit 
additional argument or evidence in support of her appeal prior to 
the Board's readjudication.  A letter was received from the 
Veteran's representative in December 2009, enclosing a 90-day 
letter response form noting that the Veteran had no additional 
evidence to submit.  As further discussed below, in order to 
comply with the Court's Joint Motion and Order, remand of this 
appeal is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that this appeal must be remanded in accordance 
with the August 2009 Joint Motion and Court Order.  

First, the Court directed the Board to determine whether a 
December 2005 VA examination report was an informal claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  Once a formal claim for pension or 
compensation has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected disability 
is not compensable in degree, receipt of a VA examination or 
hospitalization report will be accepted as an informal claim for 
increased benefits.  38 C.F.R. § 3.157(b)(1) (2009).  
Additionally, once a veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, and 
submits evidence of unemployability, the issue of entitlement to 
TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  The Board may take jurisdiction over a TDIU claim 
where it is raised based on a service-connected disability and a 
claim for an increased evaluation for that disability is on 
appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009); 
VAOPGCPREC 6-96 (August 16, 1996).  

In August 2004, the Veteran filed a claim for an increased 
evaluation for her service-connected low back disability.  In a 
November 2004 rating decision, the RO denied the claim and 
continued the 10% evaluation.  The Veteran perfected an appeal 
regarding the evaluation, which is the subject of this appeal.  
In December 2004, the Veteran filed a TDIU claim based on her 
service-connected low back disability.  In a May 2005 rating 
decision, the RO denied the TDIU claim.  In a December 2005 VA 
spine examination report, the examiner noted that the Veteran 
stated she was not employed secondary to her back problems, and 
that employers would not hire her because a physician had 
prescribed no lifting or bending.  In a subsequent December 2005 
rating decision and supplemental statement of the case, a 40% 
evaluation was assigned for the low back disorder.  The Board 
finds that the examination report was not an informal claim 
because neither the earlier TDIU claim nor the increased 
evaluation claim was denied because the service-connected 
disability was non-compensable.  38 C.F.R. § 3.157(b)(1).  The 
Board further finds, however, that the issue of entitlement to 
TDIU has been raised, because the Veteran's increased evaluation 
claim is on appeal and via the December 2005 examination report, 
she has submitted evidence of unemployability.  See Roberson, 251 
F.3d at 1384; Rice, 22 Vet. App. at 454-55; VAOPGCPREC 6-96 
(August 16, 1996).  Accordingly, this issue must be remanded for 
the AMC for further development.

Second, the Court instructed VA to attempt to obtain the 
Veteran's VA vocational rehabilitation records.  VA's duty to 
assist under the Veterans Claims Assistance Act of 2000 (VCAA), 
includes obtaining records in the custody of a Federal department 
or agency.  38 C.F.R. § 3.159(c)(2) (2009).  The Veteran's 
vocational rehabilitation records are potentially relevant to her 
claim for an increased evaluation and the TDIU claim.  
Accordingly, the AMC must attempt to obtain the records prior to 
appellate adjudication.  

Third, the Veteran's last spine examination was conducted in 
December 2005 and did not contain a medical opinion regarding the 
effect of the Veteran's low back disability on her employability.  
VA's duty to assist includes providing a new medical examination 
when a veteran asserts or provides evidence that a disability has 
worsened and the available evidence is too old for an adequate 
evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993); 38 C.F.R. § 3.326(a) (2009).  The Board 
finds that a spine examination should be conducted while this 
appeal is on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice to the 
Veteran regarding the TDIU claim.  See 38 
U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009).

2.  Attempt to obtain the Veteran's VA 
vocational rehabilitation records.  If any 
requested records are not available, or the 
search for any such records otherwise yields 
negative results, that fact must clearly be 
documented in the claims file.  If the 
records are unavailable, the Veteran must be 
notified in accordance with 38 C.F.R. 
§ 3.159(e) (2009).  

3.  Provide a VA examination to determine the 
current extent of the orthopedic and 
neurological impairment resulting from the 
Veteran's service-connected low back 
disability.  The claims file must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings must be 
reported in detail.  Any indicated special 
diagnostic tests that are deemed necessary 
for an accurate assessment must be conducted.  
Any further studies deemed relevant by the 
examiner must also be conducted.  The 
examiner must record all pertinent medical 
complaints, symptoms, and clinical findings.  
As to all information requested below, a 
complete rationale for all opinions must be 
provided.  If an opinion cannot be provided 
without resort to speculation, it must be 
noted and a supporting rationale must be 
provided.

The examiner must conduct range of motion 
studies on the lumbosacral spine, to 
specifically include forward flexion, 
extension, left and right lateral flexion, 
and left and right lateral rotation.  The 
examiner must note if there is ankylosis of 
the entire thoracolumbar spine, or whether 
the entire spine is fixed in flexion or 
extension.  The examiner must record the 
range of motion observed on clinical 
evaluation, in terms of degrees, and if there 
is clinical evidence of pain on motion, the 
examiner must indicate the degree of motion 
at which such pain begins.  Then, after 
reviewing the Veteran's complaints and 
medical history, the examiner must render an 
opinion, based upon his or her best medical 
judgment, as to the extent to which the 
Veteran experiences functional impairments, 
such as weakness, excess fatigability, 
incoordination, or pain due to repeated use 
or flare-ups, etc.  The examiner must also 
provide an opinion on whether there are any 
neurological manifestations caused only by 
the low back disability.  Last, the examiner 
must provide an opinion regarding whether the 
Veteran's low back disability causes her to 
be unemployable.  

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the AMC 
must implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

5.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be readjudicated.  If the claims 
remain denied, a supplemental statement of 
the case must be provided to the Veteran and 
her representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.



The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John Z. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


